The difficulty disclosed by the pleadings in this case is that the title to the land involved has not been put in *Page 417 
issue so as to settle it conclusively. The information sought by the plaintiff in the motion for more specific statement is essential to a proper and final disposition of the case.
It should be observed that the answer of the defendants does not conform with the requirements of the statute. The plaintiff has alleged that the defendants have recently claimed or may claim to have some rights in the property adverse to the plaintiff, the exact nature and extent of which are unknown to the plaintiff. In the answer the defendants do not state the nature or extent of any estate or interest which they claim nor do they set out the manner in which and the sources through which the estate or interest is derived. The pleadings ought to raise the issues squarely.
The method of pleading which is usually followed in cases brought under this statute (Gen. Stat. [1930] § 5035) may be found in Foote vs. Brown, 78 Conn. 369, 377. See, also, Crentlichermanvs. Matarese, 99 Conn. 122, 127, 128.
   The motion for a more specific statement is granted.